Citation Nr: 0200521	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  00-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
left shoulder disorder (major), currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
right shoulder disorder (minor), currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied an increased rating for the veteran's 
left and right shoulder disorders.  The veteran filed a 
notice of disagreement in February 2000, and a statement of 
the case (SOC) was issued in February 2000.  The veteran 
submitted a substantive appeal in April 2000, with no hearing 
requested.

The issues of service connection for a mood disorder and the 
issue of entitlement to extraschedular ratings for the 
service connected shoulder disabilities are discussed in the 
Remand section of this decision.  With regard to the former 
issue, it is noted that while there is no Statement of the 
Case or Supplemental Statement of the Case on this issue, the 
veteran's representative has filed a notice of disagreement 
on this matter.


FINDINGS OF FACT

1.  The veteran's left and right shoulder disabilities are 
manifested by actual and functional limitation of motion most 
closely analogous to limitation of arm motion to 25 degrees 
from side without evidence of instability.

2.  There is no evidence of ankylosis of the scapulohumeral 
articulation of either shoulder, and the veteran's rotator 
cuffs are intact bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating 
for the veteran's service-connected left shoulder disorder 
(major) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (current version at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5003, 5200, 5201, 5202 (2001); 66 Fed. Reg. 45, 620, 45, 630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).

2.  The criteria for the assignment of a 30 percent rating 
for the veteran's service-connected right shoulder disorder 
(minor) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (current version at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 
5003, 5200, 5201, 5202 (2001); 66 Fed. Reg. 45, 620, 45, 630 
(August 29, 2001) (to be codified at sections including 
38 C.F.R. §§ 3.102, 3.159 and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Historically, the veteran was granted service connection for 
his right shoulder disorder by rating action of August 1980.  
Later, by Board decision of August 1982, the veteran was 
granted service connection for his left shoulder disorder.  
In August 1985, the RO recognized ratings of 20 percent for 
both the left and right shoulder disorders.  In September 
1999, the veteran alleged that his service-connected shoulder 
disorders had increased in severity and identified Manchester 
VA Medical Center (VAMC) and T. Marks, M.D. (Southern New 
Hampshire Medical Center) as sources of relevant medical 
treatment. 

In December 1999, the RO obtained private treatment records 
from the Southern New Hampshire Medical Center, including Dr. 
T. Marks' surgical report of the veteran's left shoulder 
disorder in September 1999.  In September 1999, the veteran 
was treated in the emergency department of the Southern New 
Hampshire Medical Center for dislocation of the left 
shoulder.  The emergency physician consulted orthopedic 
surgeon, Dr. T. Marks.  Dr. Marks diagnosed anterior 
fracture/dislocation of the left shoulder.  Dr. Marks 
suggested no neurovascular compromise, and decided to pursue 
closed reduction surgery.  During a postoperative 
reevaluation in October 1999, the veteran reported soreness 
in the left shoulder and the use of a sling to stabilize his 
shoulder.  Dr. Marks observed the veteran's range of motion 
to be uncomfortable, and his left hand to be neurovascularly 
intact.  Dr. Marks diagnosed status-post anterior fracture 
dislocation of the left shoulder, and recommended limited 
use.  A later evaluation report in October 1999 indicated the 
following range of motion limitations, in degrees:

		Left
Flexion				60
Abduction				88
Internal Rotation			70
External Rotation			60

In November 1999, the veteran returned to Dr. Marks for 
reevaluation of his left shoulder.  The veteran also 
complained of increased pain in his right shoulder after 
"pulling it in some way."  Upon physical examination of the 
right shoulder, Dr. Marks observed tenderness to palpation in 
the periacromial area with pain on resistance to abduction.  
Dr. Marks diagnosed impingement syndrome of the right 
shoulder.  Physical examination of the left shoulder 
demonstrated:

		Left
Flexion				90
Abduction				90
Internal Rotation			70
External Rotation			30

Dr. Marks recommended that the veteran not engage in work 
requiring shoulder movement above chest level.  

A VA examination was provided in December 1999.  Concerning 
his left shoulder, the veteran reported a history of 
recurring dislocations.  The veteran described his September 
1999 left shoulder dislocation and subsequent treatment at 
the Manchester VA Medical Center (VAMC).  He stated that he 
sought further orthopedic care by Dr. Marks of Southern New 
Hampshire Medical Center in Nashua.  He reported no 
recurrence of left-shoulder dislocation since the September 
1999 incident.  The veteran complained of diminished range of 
motion, occasional sense of instability in the joint, and 
morning stiffness lasting one to two hours.  Concerning his 
right shoulder, the veteran reported no recent dislocations.  
His subjective complaints included limitation of motion, 
increasing pain, and stiffness.  The veteran sensed no 
instability in the right shoulder.  The veteran was observed 
to be left-hand dominant.  Upon physical examination, the 
following range of motion (in degrees) limitations were 
noted:

Right		Left
Flexion		135		115
Abduction		90		88
Internal Rotation	65		70
External Rotation	77		60

An x-ray report revealed a screw and staple in the right 
shoulder, but no evidence of recent fracture, and a typical 
Hill-Sach deformity of the humeral head of the left shoulder.  
Dorland's Illustrated Medical Dictionary 981 (27th ed. 1988) 
(A Hill-Sachs lesion is a compression fracture of the 
posteromedial humeral head, sometimes occurring with anterior 
dislocation of the shoulder).  The report noted that the 
abnormality needed attention.  In conclusion, the VA 
examiner's diagnoses were as follows:  (1) recurring 
dislocations of the left shoulder, with recent fracture-
dislocation in September 1999, and residuals of painful and 
limited motion; and (2) recurring dislocations of the right 
shoulder, right shoulder pain and stiffness attributed to 
impingement syndrome.  The VA examiner appended remarks 
addressing DeLuca v. Brown, 8 Vet. App. 202 (1995) (as 
discussed below), stating that:

In regard to both shoulders, it is clear that 
the patient has painful and limited motion 
which is significantly impacting his ability 
to perform his usual job duties as tool and 
dye maker.  He has symptoms of joint pain and 
stiffness which are subject to flare-ups from 
repeated motions and overuse of the joint and 
which cause flare-ups which significantly 
worsen his range of motion.

By rating decision of December 1999, the RO granted an 
increased rating for the veteran's left shoulder disorder, to 
30 percent (effective the date of the claim), and denied an 
increased rating for his right shoulder disorder.  In 
February 2000, the veteran was seen by H. J. Madden, M.D. for 
complaints of right shoulder pain following on-the-job 
trauma.  Dr. Madden observed left-arm abduction to 90 degrees 
with minimal discomfort, and right-arm abduction to 85 
degrees with complaints of pain.  Dr. Madden diagnosed 
recurrent right shoulder injury and probable rotator cuff 
tendonitis.

In an April 2000, the veteran's representative submitted 
treatment records from Manchester VAMC.  The treatment 
records indicated that, in March 2000, the veteran was 
examined following complaints of shoulder pain and resulting 
insomnia.  In June 2000, the RO requested additional 
treatment records from the Manchester VAMC.

Treatment records obtained from Manchester VAMC revealed 
that, in August 2000, the veteran underwent orthopedic 
examination.  The x-ray results revealed degenerative changes 
of the left glenohumeral joint and retained hardware in both 
the right coracoid and shaft of the humerus.  On physical 
examination, both shoulders demonstrated apprehension with 
abduction and external rotation, and positive impingement 
signs.  The physician diagnosed bilateral shoulder 
impingement syndrome, degenerative changes, and questionable 
instability of both shoulders.  In September 2000, computed 
tomography (CT) findings revealed a staple and a screw 
penetrating the joint space of the right shoulder and 
hypertrophic changes involving the left-shoulder joint space.  
The reviewing physicians interpreted (1) status-post surgery 
on the right with placement of a staple and a screw, with the 
screw partially within the shoulder joint and (2) Hill-Sach 
deformity of the left shoulder with degenerative changes 
involving the shoulder joint.  

In January 2001, the veteran's representative submitted a 
copy of a December 2000 private medical treatment report from 
the Orthopedic Clinic.  On examination, R. Corzatt, M.D., 
noted tenderness on right shoulder rotation and on any 
movement of the left shoulder.  Dr. Corzatt observed passive 
external rotation of 40 degrees, bilaterally.  Dr. Corzatt 
discussed the CT findings of a screw partially in the 
glenohumeral joint of the right shoulder, and degenerative 
changes involving the glenohumeral joint in the left 
shoulder.  Dr. Corzatt diagnosed bilateral impingement with 
mechanical irritation of the right glenohumeral joint 
secondary to internal fixation.  As for the left shoulder, 
Dr. Corzatt recommended arthroscopic evaluation and 
subacromial decompression.

An additional VA examination was performed in January 2001.  
The veteran's subjective complaints included bilateral 
shoulder pain triggering insomnia.  On physical examination, 
the examiner noted the veteran's right shoulder to be 
extremely tender to palpation.  He described the veteran's 
right shoulder as having "very limited motion" and pain 
when forced to move beyond veteran's preference.  On 
examination of the left shoulder, the examiner also noted 
limited motion and pain upon forced movement.  The examiner 
observed swelling in the left shoulder.  The examiner 
reported the following limitations on range of motion:

Right		Left
Flexion		90		80
Abduction		80		70
Internal Rotation	45		45
External Rotation	80		80

After discussing previous x-ray reports obtained from 
Manchester VAMC, the examiner diagnosed status post surgery 
with fixation of the right shoulder, and status post surgery 
with deformity of the humeral head and degenerative changes 
[of the left shoulder].  Upon addressing DeLuca v. Brown (as 
discussed below), the examiner stated:

It is well noted on this examination that 
there is very limited motion of the shoulder 
joints and there is certainly present painful 
motion and weakness of the grip, and I am 
sure they would fatigue easily with 
prolonged, repetitive work.  There is no 
instability of the shoulders.  Forcing the 
shoulders beyond the very limitation of 
motion creates quite a bit of discomfort, as 
per the eyes of the veteran . . . .

In March 2001, the veteran's representative submitted 
additional private treatment records.  S. Savage, M.D., was 
consulted in February 2001 for shoulder pain management.  Dr. 
Savage noted full range of motion in the left shoulder with 
mild discomfort, and the following range of motion for the 
right shoulder (as limited by pain):

Right		
Flexion		90		
Abduction		45		
Internal Rotation	n/a		
External Rotation	25

A sensory examination was unremarkable; deep tendon reflexes 
were subtle but symmetrical.  The veteran's subjective 
complaints included insomnia and an inability to sleep on the 
right side of his body.  In his statement of impression, Dr. 
Savage diagnosed residual, recurrent pain status post right 
and left shoulder surgery, and noted that the veteran 
continued full time employment despite pain problems.  
Physical therapist, Ms. J. Barnard, observed the veteran's 
passive range of motion (joints moved by examiner) in 
February 2001:



Right		Left
Flexion		56		82
Abduction		38		28
Internal Rotation	14		21
External Rotation	24		24

The veteran's active range of motion (joints moved by 
veteran) of the shoulders demonstrated forward flexion to 
approximately 90 degrees and abduction to 65 degrees 
bilaterally.  She noted that all shoulder motions were 
painful and tender upon palpation.  She reported sensation of 
the bilateral upper extremities as intact to light touch.  
Ms. Barnard concluded that the veteran presented signs and 
symptoms consistent with bilateral rotator cuff impingement.  
Later, in March 2001, Ms. Barnard took note that the veteran 
tolerated physical therapy well, but his range of motion 
continued to be significantly impaired.  

By March 2001 letter, the RO informed the veteran of the 
Veterans Claims Assistance Act and its duties under the new 
legislation.  The RO invited the veteran to submit any 
additional evidence or information describing additional 
evidence.  In April 2001, the veteran's representative 
responded that there were no additional treatment records.

In May 2001, the veteran's representative submitted private 
and VA medical records.  Treatment notes indicated that the 
veteran was seen by Dr. Marks for bilateral shoulder pain.  
On physical examination, Dr. Marks observed decreased left-
shoulder range of motion due to pain, but no instability.  In 
the right shoulder, the veteran showed tenderness and 
positive impingement sign.  Dr. Marks diagnosed bilateral 
shoulder problems, the right greater than the left.  A form 
dated in May 2001, originating from the Orthopaedic Center, 
indicated that the veteran was treated for left shoulder 
instability and would be unable to work that month as he was 
scheduled for surgery.  The form was signed by Dr. Marks.  
April 2001 treatment notes from an unidentified VAMC 
described the veteran's bilateral shoulder pain as 
generalized to the entire shoulder area.  The veteran's range 
of motion was described, as follows:

He was actively able to flex his [right] 
shoulder to about 90 - 100 degrees.  Active 
abduction was to about 80.  Passively, I 
could flex his arm to approximately 110 - 120 
degrees and abduct his arm to 90 - 100 
degrees.  He had normal internal and external 
rotation.

In conclusion, Dr. Marks opined that the majority of the 
veteran's symptoms were secondary to an impingement syndrome, 
although it was possible that screw placement was the cause.  

The veteran underwent surgery in May 2001 to determine 
whether he had left shoulder instability and would require 
reconstruction versus arthroscopic debridement.  It was 
determined that the left shoulder was stable in anterior, 
posterior and inferior planes.  His left shoulder was 
examined by arthroscopy, and Dr. Marks performed a removal of 
a loose body and debridement of chondral changes.  He 
observed a fraying of the biceps tendon due to the presence 
of a loose body and a "good intact rotator cuff but a 
definite Hill-Sachs lesion."  He noted "no evidence of 
significant overhang or inferior osteophyte formation of the 
AC [acromioclavicular] joint.  Dr. Marks' postoperative 
diagnoses were (1) Hill-Sachs lesion, left shoulder; (2) 
intact rotator cuff; (3) grade 2 to grade 3 glenohumeral 
arthritis on the inferior portion; and (4) fraying of the 
biceps tendon, left shoulder.  During postoperative 
reevaluations in June 2001, the veteran described reduced 
left shoulder pain since surgery, but some difficulty with 
movement.  

During the first reevaluation following surgery, the veteran 
demonstrated active flexion to 140 degrees, and abduction to 
125 degrees.  Later the same month, the veteran demonstrated 
range of motion to 100 degrees flexion and abduction to 80 
degrees.  Passively, the veteran demonstrated full range of 
motion.  In July 2001, the veteran described improved range 
of motion in the left shoulder, but continuing left shoulder 
pain when attempting to sleep on his left side.  On physical 
examination, Dr. Marks observed the following:

		Left
Flexion				106
Abduction				145
Internal Rotation			90
External Rotation			45

Dr. Marks diagnosed left shoulder degenerative arthritis with 
persistent pain.

II.  Analysis

a. Bilateral Shoulder Disorder

Initially, the Board notes that, for purposes of determining 
that an increased rating is warranted, the primary focus is 
upon the current severity of the disability, as reflected by 
the most current evidence of record.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  In this regard, the Board 
observes that the record satisfactorily reveals the current 
state of the veteran's bilateral shoulder disorder.

The veteran alleges debilitating bilateral shoulder pain.  In 
consideration of any functional loss due to pain and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of the joints, the Board 
observes the provisions of 38 C.F.R. §§ 4.40, 4.45, 
respectively.  See also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) (where rating is based on loss of motion, 
38 C.F.R. §§ 4.40, 4.45 must be considered).  When the 
maximum schedular rating is in effect for loss of motion of a 
joint, and the disability does not meet the criteria for a 
higher evaluation under any other applicable DC (after all 
other potential DCs have been considered), further 
consideration of functional loss may not be required.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has reviewed several rating codes representing 
closely related diseases or injuries under which to consider 
the veteran's service-connected disabilities.  See 38 C.F.R. 
§ 4.20.  Under 38 C.F.R. § 4.71a, DC 5003, pertaining to 
degenerative arthritis (hypertrophic or osteoarthritis), 
disorders are rated as follows:

Degenerative arthritis established by X-ray 
findings will be
rated on the basis of limitation of motion under 
the
appropriate diagnostic codes for the specific joint 
or joints
involved (DC 5200 etc.).  When however, the 
limitation of
motion of the specific joint or joints involved is
noncompensable under the appropriate diagnostic 
codes, a
rating of 10 pct is for application for each such 
major joint
or group of minor joints affected by limitation of 
motion, to
be combined, not added under diagnostic code 5003.  
Limitation
of motion must be objectively confirmed by findings 
such as
swelling, muscle spasm, or satisfactory evidence of 
painful
motion.  In the absence of limitation of motion, 
rate as
below:

With X-ray evidence of involvement of 2 or more 
major joints      
or 2 or more minor joint groups, with occasional
incapacitating exacerbations                                                             
20

With X-ray evidence of involvement of 2 or more 
major joints      
or 2 or more minor joint groups                                                       
10

Note (1): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be combined with ratings 
based on
limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-
ray
findings, above, will not be utilized in rating 
conditions
listed under diagnostic codes 5013 to 5024, 
inclusive.

38 C.F.R. § 4.71a, DC 5003.  

Under 38 C.F.R. § 4.71a, DC 5200, pertaining to ankylosis of 
the scapulohumeral articulation, the compensable criteria are 
as follows:

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25 deg. from 
side......................
..........................................................50 (major)  40 (minor)
Intermediate between favorable and 
unfavorable............................
..........................................................40 (major)  30 (minor)
Favorable, abduction to 60 deg., can reach mouth 
and head
.........................................................30 (major)  20 (minor)

38 C.F.R. § 4.71a, DC 5200.

In addition, pursuant to 38 C.F.R. § 4.71a, DC 5201, which 
pertains to limitation of motion of the arm, the veteran can 
be rated using the following criteria:

To 25 deg. from 
side.........................................40 (major)  
30 (minor)
Midway between side and shoulder level...........30 
(major)  20 (minor)
At shoulder 
level..............................................20 
(major)  20 (minor)

38 C.F.R. § 4.71a, DC 5201.

Full range of motion of the shoulder is measured from zero to 
180 degrees in forward elevation (flexion), zero to 180 
degrees in abduction, zero to 90 degrees in external 
rotation, and zero to 90 degrees in internal rotation.  
38 C.F.R. § 4.71, Plate I.  The anatomical position is 
considered as 0 degrees, with two major exceptions:  (a) 
Shoulder rotation - arm abducted to 90 degrees, elbow flexed 
to 90 degrees with the position of the forearm reflecting the 
midpoint 0 degrees between the internal and external rotation 
of the shoulder; and (b) supination and pronation - the arm 
next to the body, elbow flexed to 90 degrees, and the forearm 
in midposition 0 degrees between supination and pronation.  
38 C.F.R. § 4.71.

Other impairment of the humerus is evaluated under 38 C.F.R. 
§ 4.71a, DC 5202, the criteria for which follow:

5202  Humerus, other impairment of:
Loss of head of (flail shoulder).......................80 
(major)  70 (minor)
Nonunion of (false flail joint)........................60 
(major)  50 (minor)
Fibrous union 
of..............................................50 (major)  
40 (minor)
Recurrent dislocation of at scapulohumeral joint.
With frequent episodes and guarding of all arm
movements...........................................30 
(major)  20 (minor)
With infrequent episodes, and guarding of 
movement
only at shoulder level........................20 (major)  
20 (minor)
Malunion of:
Marked deformity................................30 
(major)  20 (minor)
Moderate deformity............................20 (major)  
20 (minor)

38 C.F.R. § 4.71a, DC 5202.

Scars are rated, in pertinent part, as follows:

7803  Scars, superficial, poorly nourished, with repeated
ulceration...................................................
..10

38 C.F.R. Part 4, DC 7803.

7804  Scars, superficial, tender and 
painful on objective demonstration                                 
10
  Note: The 10 percent rating will be 
assigned, when the requirements are met, 
even though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement.

38 C.F.R. Part 4, DC 7804.

7805  Scars, other.
  Rate on limitation of function of part 
affected.

38 C.F.R. Part 4, DC 7805.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Pyramiding (the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses) is prohibited.  38 C.F.R. § 4.14.  The 
United States Court of Appeals for Veterans Claims has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  The Court has 
acknowledged, however, that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Following a complete review of the claims folder, the Board 
finds that the criteria for a rating of 40 percent for a left 
shoulder disorder (major) and 30 percent for a right shoulder 
disorder (minor) under DC 5201 pertaining to limitation of 
motion of the arm are met.  This rating is based on actual 
and functional limitation of the veteran's left and right 
shoulders.  It is well established by the record that the 
veteran does not present actual, full range of motion 
capabilities in either shoulder.  As for bilateral shoulder 
functional loss, notably in the January 2001 medical report, 
the VA examiner specifically described painful motion of the 
shoulder joints and the certainty that the joints would 
fatigue easily with prolonged, repetitive work.  This medical 
opinion of functional loss due to pain and fatigability must 
be incorporated by the rating assignment.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).  The January 2001 VA 
examiner's finding followed the prior December 1999 VA 
examiner's observation of painful, limited bilateral shoulder 
motion.  In further corroboration, the veteran's physical 
therapist noted in February 2001 that all shoulder motion was 
painful.  A part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  Following 
this reasoning, the maximum rating allowable under 38 C.F.R. 
§ 4.71a, DC 5201 (pertaining to limitation of motion of the 
arm) should be applied, as it represents serious impairment.  
The December 1999 and January 2001 examinations, along with 
the observations of the veteran's physical therapist, provide 
a preponderance of evidence supporting an increased rating 
pursuant to 38 C.F.R. § 4.71a, DC 5201.

The Board finds that the rating criteria of DC 5003 are 
inapplicable.  DC 5003 directs the use of DC 5201, since the 
medical evidence of record demonstrates both osteoarthritis 
and compensable limitation of motion of the shoulder joints.  
See 38 C.F.R. § 4.71a, DC 5003.  A rating under ankylosis of 
the scapulohumeral articulation would not be appropriate, as 
the evidence of record does not reveal this finding.  
38 C.F.R. § 4.71a, DC 5200.  As for DC 5202, a greater rating 
would be available if the veteran demonstrated a fibrous 
union of the humerus, nonunion of the humerus, or loss of the 
head of the humerus.  However, these findings were not 
indicated by the evidence of record.  Absent evidence of 
instability, a rating separate from that based on limitation 
of motion may not be assigned.  Moreover, scars are well 
healed and nontender, and a separate rating for the veteran's 
scars are not warranted.

b.  The Veterans Claims Assistance Act of 2000

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(current version at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The Veterans Claims Assistance Act 
of 2000 revised section 5103 to impose on VA, upon receipt of 
a complete or substantially complete application, a duty to 
notify the veteran of any information, and any medical or lay 
evidence, not already submitted that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001).  The new law also provides that VA shall make 
reasonable efforts to assist a veteran in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001); see also the implementing regulations at 
66 Fed. Reg. 45,620, 45, 630 (August 29, 2001) (to be 
codified at sections including 38 C.F.R. §§ 3.102, 3.159 and 
3.326).  The Board has also considered the statutes 
pertaining to VA's duty to assist in effect prior to the 
enactment of the Veterans Claims Assistance Act of 2000, and 
determines that the new law is more favorable as it steps up 
the chronological occurrence of the duty to assist and 
provides more detail of the Secretary's duty to assist than 
the prior codification.  Wensch v. Principi, No. 99-2210 
(U.S. Vet. App. Dec. 20, 2001) (concurring opinion); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

Regarding the applicability of the new law, the Board notes 
that further development is not warranted in this case with 
respect to the veteran's bilateral shoulder, increased rating 
claims.  The Board notes that by virtue of the RO's letter 
advising the veteran of the Veterans Claims Assistance Act, 
the RO has fulfilled its duty to notify the veteran of its 
duty to assist.  By virtue of the SOC and supplemental SOCs 
issued, the veteran was advised of the evidence necessary to 
substantiate his claim.  Furthermore, records were obtained 
from all identified sources of relevant medical treatment and 
the veteran was afforded two VA examinations.  The factual 
evidentiary development is such that "no reasonable 
possibility exists" that any further assistance would aid 
the veteran in substantiating his claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  



ORDER

An increased rating for a left shoulder disorder (major) to 
40 percent is granted, subject to the applicable criteria 
governing the payment of monetary benefits.

An increased rating for a right shoulder disorder (minor) to 
30 percent is granted, subject to the applicable criteria 
governing the payment of monetary benefits.


REMAND

The Board finds that further development is required as it 
regards the veteran's claim of entitlement to a higher 
initial rating for a service-connected mood disorder.  
Notably, in the appellant's brief submitted in December 2001, 
the veteran's representative included a notice of 
disagreement with the RO's December 2000 rating decision (of 
which notification was forwarded to interested parties on 
January 2, 2001) that, inter alia, granted an initial rating 
of 30 percent for a service-connected mood disorder.  The 
Board hereby remands the issue of a higher initial rating for 
preparation of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 241 (when no RO action taken on claim for which there is 
a valid NOD, the appropriate remedy is remand, not referral, 
of the issue to the RO for issuance of an SOC). 

It does not appear from the evidence that the RO has 
considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) for the service 
connected shoulder disabilities.  In Fisher v. Principi, 4 
Vet. App. 57, 60 (1993), it was determined that the question 
of extraschedular consideration is a separate issue from the 
issue of the appropriate schedular rating to be assigned.  
Further, in Floyd v. Brown, 9 Vet. App. 88 (1996), it was 
determined that the Board cannot make a determination 
regarding extraschedular entitlement in the first instance.  

Based on the foregoing, the Board finds that further 
development of the record is required to determine whether 
extraschedular evaluations are warranted and to adjudicate 
the issue of a rating in excess of 30 percent for service 
connected mood disorder.  

Accordingly, the case is REMANDED for the following:

1.  The RO should reconsider the issue of 
the rating to be assigned service 
connected mood disorder and accomplish 
all development deemed necessary.  In 
this regard, current treatment records 
should be obtained and a current VA 
examination ordered.  The examiner should 
be provided a copy of the rating criteria 
to assure all criteria are addressed in 
the examination report.  A GAF score must 
also be assigned by the examiner.  
Thereafter, the RO should issue a 
Supplemental Statement of the Case on 
this matter.  The parties are hereby 
notified of the need to file a 
substantive appeal if the Board is to 
consider this matter.

2.  The RO should obtain the veteran's 
Vocational Rehabilitation folder and 
include it with the claims folder.

3.  The RO should request from the 
veteran signed authorizations so that his 
employment records from 1999 may be 
requested.  Specifically, the VA should 
obtain from these employers verification 
of time lost from work due to the service 
connected shoulder disabilities and the 
effect of these disabilities on the 
veteran's ability to carry out his job 
duties.  If special concessions were made 
by any employer because of the shoulder 
disabilities, this information is also 
needed.  

If the VA is unable to obtain this 
information, the veteran should be so 
notified and given an opportunity to do 
so.  In addition, the veteran should be 
advised that he may submit any other 
evidence in his possession or which he is 
able to obtain documenting marked 
interference with his employment 
attributable to his shoulder 
disabilities.  If he has had any period 
of hospitalizations for his shoulder 
disabilities since May 2001, he should so 
indicate and provide signed 
authorizations so that the VA may obtain 
any medical records not already 
associated with the claims file.  All 
additional evidence received in this 
regard should be permanently associated 
with the claims file. 

The RO should give consideration to 
referral of the veteran's claim for 
extraschedular ratings for his service 
connected left shoulder disabilities to 
the Chief Benefits Director or the 
Director, Compensation and Pension 
Service.  In the event the decision 
concerning extra-schedular benefits is 
adverse to the veteran, a Supplemental 
Statement of the Case should be filed, 
and the case should be returned to the 
Board for completion of appellate review.  

The veteran need take no action until otherwise notified.  
The purpose of this remand is to comply with due process 
requirements.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals




 

